
	
		I
		111th CONGRESS
		2d Session
		H. R. 5337
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Peters introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 48 (relating to depiction of extreme
		  animal cruelty) of title 18, United States Code, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Animal Torture Prevention Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)The Federal
			 Government and the several States have a compelling interest in preventing acts
			 of extreme animal cruelty.
			(2)Each of the
			 several States and the District of Columbia criminalize intentional acts of
			 extreme animal cruelty.
			(3)The clandestine
			 nature of certain acts of extreme animal cruelty allows the perpetrators of
			 such crimes to remain anonymous, thus frustrating the ability of Federal and
			 State authorities to enforce the criminal statutes prohibiting such
			 behavior.
			(4)These criminal
			 acts constitute an integral part of the production of and market for so-called
			 crush videos and other depictions of extreme animal cruelty.
			(5)The creation,
			 advertisement, and sale of crush videos and other depictions of extreme animal
			 cruelty provide an economic incentive for, and are intrinsically related to,
			 the underlying acts of criminal conduct.
			3.Depiction of
			 extreme animal cruelty
			(a)In
			 generalSection 48 of title 18, United States Code, is amended to
			 read as follows:
				
					48.Depiction of
				extreme animal cruelty
						(a)ProhibitionWhoever, in or affecting interstate or
				foreign commerce, knowingly creates, sells, distributes, or offers to sell or
				distribute a depiction of extreme animal cruelty shall be fined under this
				title or imprisoned not more than 5 years, or both.
						(b)DefinitionsIn
				this section—
							(1)the term
				depiction of extreme animal cruelty means any visual depiction,
				including any photograph, motion-picture film, video recording, or electronic
				image, that—
								(A)depicts actual
				conduct in which one or more animals is tortured, maimed, mutilated, or
				subjected to other acts of extreme animal cruelty, if such conduct is committed
				for the primary purpose of creating the depiction;
								(B)depicts conduct
				that violates a criminal prohibition of intentional cruelty to animals under
				Federal law or the law of the State in which the depiction is created, sold, or
				distributed;
								(C)appeals to the
				prurient interest; and
								(D)taken as a whole,
				does not have more than de minimis religious, political, scientific,
				educational, journalistic, historical, or artistic value;
								(2)the term
				State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, and any other
				commonwealth, territory, or possession of the United States; and
							(3)the term
				animal means any live amphibian, reptile, bird, or mammal,
				except human
				beings.
							.
			(b)Clerical
			 amendmentThe item relating to section 48 in the table of
			 sections at the beginning of chapter 3 of title 18, United States Code, is
			 amended to read as follows:
				
					
						48. Depiction of extreme animal
				cruelty.
					
					.
			
